Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 1-20 are presenting for examinations.

Obvious Double Patent Rejection

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1, 5, 12, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 12, and 20 of U.S. Patent No. 10,999,213. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 213 teaches substantially the claimed invention as been show in the table below.

4.	Claims 1, 7, 9, 12, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11-12, and 20 of U.S. Patent No. 10,447,614. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 614 teaches substantially the claimed invention as been show in the table below.

17/244,400
10,999,213
10,447,614

a memory;
one or more processors in communication with the memory;
a scheduler executing on the one or more processors; and
a spot instance market monitor configured to:
receive market information about a first plurality of available spot instances in a cloud system; and
determine, based on the market information, a respective reliability value of each of the first plurality of available spot instances, wherein each respective reliability value corresponds to a respective likelihood of a respective spot instance being terminated by a predetermined time;






wherein the scheduler is configured to:
select a second spot instance in the second plurality of spot instances based on a second reliability value of the second spot instance; and migrate the service from the first spot instance to the second spot instance.

9. The system of claim 7, wherein the scheduler is configured to select the second spot instance responsive to detecting that 











6. The system of claim 5, wherein the scheduler: selects a second spot instance in the second plurality of spot instances based on a second reliability value of the second spot instance; and migrates the container from the first spot instance to the second spot instance.








11. The system of claim 9, wherein the scheduler: detects that the first spot instance is terminated; responsive to detecting that the first spot instance is terminated, selects a second spot instance in the second plurality of spot instances based on a second reliability value of the second spot instance; and migrates the container to the second spot instance by: pulling a latest version of the snapshot of the container; and starting execution of the container on the second spot instance using the latest version of the snapshot of the container.

receiving, by a spot instance market monitor, market information about a first plurality of available spot instances in a cloud system;
determining, by the spot instance market monitor, based on the market information, a respective reliability value of each of the first plurality of available spot instances, wherein each respective reliability value corresponds to a likelihood of a respective spot instance being terminated by a predetermined time; and
selecting, by a scheduler executing on one or more processors in communication with a memory, a first spot instance in the first plurality of 




receive, by a spot instance market monitor, market information about a first 
determine, by the spot instance market monitor, based on the market information, a respective reliability value of each of the first plurality of available spot instances, wherein each respective reliability value corresponds to a likelihood of a respective spot instance being terminated by a predetermined time; and

select, by a scheduler executing on the one or more processors, a first spot instance in the first plurality of available spot instances based on a first reliability value of the first spot instance.

.


5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/            Primary Examiner, Art Unit 2457                                                                                                                                                                                            
02/12/021